        Case 2:19-cv-02780-EFM-GEB Document 28 Filed 05/23/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

GENERAL ELECTRIC COMPANY,                   )
                                            )
                       Plaintiff,           )
                                            )   No. 2:19-cv-2780-EFM-GEB
         v.                                 )
                                            )
BOILERMAKER-BLACKSMITH                      )
NATIONAL PENSION TRUST,                     )
                                            )
                       Defendant.           )


PLAINTIFF GENERAL ELECTRIC COMPANY’S STATUS REPORT ON SELECTION
                         OF ARBITRATOR

         In its Order of May 4, 2020 (Dkt. 27), the Court granted the parties 21 days to

mutually select one of the Fund’s three proposed arbitrators: Norman Brand, Jack

Clarke, or Richard McNeill. The parties were ordered to file a joint status report as to

whether they had been able to reach an agreement. Unfortunately, the parties could

not agree on a selection. GE consented to the appointment of Arbitrator Clarke, whose

experience and expertise the Fund had previously touted. But the Fund rejected the

selection and now insists on Arbitrator Brand. Regrettably, the parties also could not

agree on the format for a joint status report. GE proposed a joint report in which each

party could very briefly summarize its position on the current selection dispute to assist

the Court in resolving it. Defendant refused. (The parties’ email exchange on the

subject of the format for a joint status report is attached as Exhibit A.) Accordingly, GE

files this status report to summarize its position on the matter.




HB: 4844-3164-7933.2
        Case 2:19-cv-02780-EFM-GEB Document 28 Filed 05/23/20 Page 2 of 5




                                        ARGUMENT

         In its May 4, 2020 Order, this Court determined that an arbitrator with experience

in withdrawal liability would be best suited to preside over this dispute. Accordingly, the

Court directed the parties to mutually agree on one of the three candidates proposed by

the Fund. The Fund had proposed those candidates, and urged the Court to appoint

any of the three. As the Court’s Order recognized, if GE had objections to two of those

candidates, GE would be “free to choose” the third candidate “to serve as the arbitrator.”

(Order, Dkt. 27, at 13.)

         Following the Court’s Order, GE decided to consent to the appointment of

Arbitrator Jack Clarke, whom the Fund had vouched for and had asked the Court to

appoint without reservation. As this Court noted, Mr. Clarke has substantial experience

in the arbitration of withdrawal liability disputes (handling some 35 such cases) and, for

GE’s part, he did not raise the concerns that GE had about the Fund’s other two

candidates. In response, however, the Fund reversed course, advising that it would not

consent to Arbitrator Clarke, and would instead insist on its favorite candidate: Norman

Brand. Although in its earlier motion to the Court the Fund expressed no preference

among its three proposed candidates, and never asserted that one was more qualified

than the others, the Fund now contends that Mr. Brand is the most experienced to hear

the dispute. The parties’ email exchange on this subject is attached as Exhibit B.

         GE’s position is that the Court should appoint Mr. Clarke because that selection

would best honor the regulatory objective that withdrawal liability arbitrators be chosen

by “mutual consent.” PBGC Notice of Approval, 84 Fed. Reg. 67484-01, 2019 WL

6700032 (Dec. 10, 2019) (“PBGC Notice of Approval”) (“[T]he best way that all parties




HB: 4844-3164-7933.2                          2
        Case 2:19-cv-02780-EFM-GEB Document 28 Filed 05/23/20 Page 3 of 5




will have confidence in his impartiality is to have him selected by mutual consent.”).

Indeed, in its earlier submission to the Court, the Fund itself emphasized that the

“mutual selection process is, above all, designed to ensure ‘fundamental fairness’ to

both parties.” (See Dkt. 14 (emphasis added), citing PBGC Notice of Approval.)

         Mr. Clarke was on the Fund’s own hand-picked shortlist, and the Fund vouched

to this Court for his experience, knowledge and impartiality, consenting to and seeking

his appointment. (See Dkt. 24, at 20–21; 25–26.) GE has decided that, of the Fund’s

three proposed candidates, it would be most comfortable with Mr. Clarke, and so

offered its consent to his selection. Mr. Clarke therefore has the confidence of both

sides to a greater degree than the other candidates, and for that reason should be

appointed. “[A]ll parties will have confidence in [Mr. Clarke’s] impartiality.” See PBGC

Notice of Approval, supra.

         By contrast, allowing the Fund to now insist on its favorite among favorites – its

top choice from its own slate of proposed candidates – would tolerate backtracking and

gamesmanship, and undermine confidence in the process. Crucially, the appointment

of Arbitrator Brand (or for that matter Arbitrator McNeill) would shut GE out of any voice

in the selection process. It would render the process unilateral in favor of the Fund, and

deprive GE of its right to a mutual role in the selection of an arbitrator in a dispute in

which its potential liability exceeds $200 million, in clear violation of the mutual consent

objective sought by the PBGC.

         GE has legitimate reasons for preferring Mr. Clarke over Mr. Brand. First,

although this Court ruled that Mr. Brand was not required by law to disclose his prior

awards to GE, the existence of this body of prior, potentially-relevant withdrawal liability




HB: 4844-3164-7933.2                           3
        Case 2:19-cv-02780-EFM-GEB Document 28 Filed 05/23/20 Page 4 of 5




work that GE has not seen creates legitimate concerns. Fairness dictates that no

litigant should enter an adjudication without at least knowing whether the adjudicator

has previously considered and rejected its position, so that if necessary, it could frame

its arguments to make the strongest case for a fresh look and reconsideration. GE

simply has no way of knowing if Mr. Brand falls into the category of an adjudicator who

has considered the relevant issues. By contrast, Mr. Clarke was willing to provide—to

both parties—a redacted version of the one final award he has issued in a case

involving the building and construction exemption. (See Exhibit C.) For that reason, GE

is more comfortable that both parties will be on a level playing field if Mr. Clarke is

appointed to serve as the arbitrator.

         Second, as previously explained, GE is concerned that Mr. Brand may not have

sufficient bandwidth in the short-term to adjudicate the threshold dispositive motion that

GE anticipates filing. Mr. Brand’s calendar is posted on his website

(www.normbrand.com), and reflects that he now is substantially booked over the next

five months. When the parties inquired in their joint questionnaire about scheduling, Mr.

Brand declined to commit to having availability for hearings or for issuing an award with

the timeframe required by the PBGC regulations, instead referring the parties to his

online calendar. (Dkt. 12-4 at 2.) Meanwhile, Mr. Clarke committed to provide 14

consecutive days of time beginning in late June, and to meet the PBGC’s deadline for a

final award so long as he had sufficient notice. (Dkt. 12-5 at 2.) Given the burden

posed by the $4.5 million monthly installments that GE must pay—a burden

exacerbated by the current COVID-19 economic crisis—GE strongly prefers an




HB: 4844-3164-7933.2                          4
        Case 2:19-cv-02780-EFM-GEB Document 28 Filed 05/23/20 Page 5 of 5




arbitrator who has expressed his commitment and availability to devoting the necessary

time in the short-term to resolving this dispute.

                                        CONCLUSION

         The integrity and fairness of the withdrawal liability arbitration selection process

necessitates that both sides reasonably participate in the selection of the person who

will hear the withdrawal dispute. Mr. Clarke is an experienced withdrawal liability

arbitrator for whom the Fund had, until now, vigorously advocated for appointment. GE

agrees to such selection. But the Fund now says no. For the aforementioned reasons,

GE respectfully requests the Court to appoint Jack Clarke to serve as Arbitrator in their

partial withdrawal liability dispute.

                                            Respectfully submitted,


                                            /s/ Martin M. Loring
                                            Martin M. Loring (Kan. No. 20840)
                                            Jenna P. Brofsky (Kan. No. 27989)
                                            H USCH B LACKWELL
                                            4801 Main Street, Suite 1000
                                            Kansas City, MO 64112
                                            T: (816) 983-8000
                                            F: (816) 983-8080
                                            martin.loring@huschblackwell.com
                                            jenna.brofsky@huschblackwell.com

                                            Evan Miller (pro hac vice)
                                            Jacob Roth (pro hac vice)
                                            JONES DAY
                                            51 Louisiana Avenue, N.W.
                                            Washington, D.C. 20001
                                            T: (202)879-3939
                                            emiller@jonesday.com
                                            yroth@jonesday.com

                                            Attorneys for Plaintiff General Electric Co.




HB: 4844-3164-7933.2                           5
